Case 2:17-cv-04261-KM-JBC Document 194 Filed 10/06/20 Page 1 of 1 PageID: 7488




                            UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
         CHAMBERS OF                                                             U.S. COURTHOUSE
    JAMES B. CLARK, III                                                    50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE
                                                                                 NEWARK, NJ 07101
                                                                                     973-776-7700


                                         October 5, 2020


                                       LETTER ORDER

        Re:    DVL, Inc., et al. v. Congoleum Corporation
               Civil Action No. 17-4261 (KM)

        Dear Counsel:

        As discussed during the conference held in the above-captioned matter earlier today,

discovery shall remain stayed in this matter.


        IT IS SO ORDERED.


                                                      s/ James B. Clark, III
                                                    JAMES B. CLARK, III
                                                    United States Magistrate Judge
